Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on April 14, 2020 and the preliminary amendment filed on July 17, 2020.
Claims 2-21 have been added.
Claim 1 has been canceled.
Claims 2-21 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed April 14 and July 17, 2020 and March 19, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.  The Examiner gave a cursory review due to the volume of information submitted.  Applicant is encouraged to point out the most relevant references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 6-10, 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable Dupray et al. (US Pub. No. 2009/0106846) in view of Middeljans et al. (US Pub. No. 2002/0091544).
Claims 2, 12 and 19: Dupray discloses
requests for an on-demand product in relation to an identity of a first/second user ([0020]: identity theft detection system; [0038-0046]: consumer provides information to access detection system results); the request comprising PII of the consumer ([0039]; NOTE: The Examiner understands that each subsequent user will generate further requests for on-demand products, thus disclosing second requests);
 determining that delivery of the first on-demand identity product to the first user system is successful based at least in part on a first evaluation of product-delivery factors, wherein the product delivery factors include one or more of: (i) determination that a user associated with a user system has been successfully added to one or more internal systems that provide an on-demand product; (a user established provisional access until fully verified, however, during the provisional access, the system provides alerts regarding the detection of a likelihood of identity theft ([0117]) thus, in order to provide the alerts, the system has determined the consumer to be added to receive the service as evidenced at [0118] where the provisional client is informed that the service is actively monitoring his identity)
Dupray does not disclose determining whether delivery of the second on-demand identity product to the second user system is successful based at least in part on a second evaluation product-
Middeljans, however, discloses confirming successful delivery based on delivering product in its entirety and user access to content ([0034]: user confirmation takes several forms including no action (thus no news = good news), tracking movements related to the player device (thus product is accessible to the requestor) and an explicit response of “received properly”.  This discloses three different ways of verifying delivery, so thus disclosing that delivery confirmation factors differ where each way results in a separate delivery confirmation.)
Middeljans further discloses performing delivery verification and billing based on successful delivery confirmation; ([0056]: Payment is according to the number of successful counts.  [0004]: a complete digital work needs to be delivered before payment is effectuated.  [0014]: a client pays for the content received as it is received.) Middeljans discloses using ACK packets to track which content packet have been received. ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included second evaluation factors for a second request and confirming successful delivery and basing billing on the delivery status, as disclosed by Middeljans in the system disclosed by Dupray, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 13: Dupray discloses a configuration option to delay the at least one security requirement. ([0118]: various forms of authenticating the identity of the accessing user include mailing and in-person interview to identify any improprieties prior to the release of additional personal non-public information to the provisional.)
Claims 4 and 14: Dupray discloses requiring the satisfaction of the security requirement prior to provision of the on-demand product when the delayed authentication is disabled. ([0119]: clients 
Claims 6, 7, 8, 16, 17 and 21: Dupray discloses a partial registration that omits at least one security requirement ([0107-0108]); initiating provision of the on-demand product and restricting access to determined sensitive data resulting from the initiated provision until the at least one security requirement is satisfied. ([0108]: initial (i.e., partial information) is provided, thus delaying authentication; [0116-0118]: challenge questions are provided and based on the answers being correct the user’s identity is verified and the user has provisional (i.e., restricted) access to the identity theft services that contain no additional non-public information until the user has been fully verified and the user is deemed a non-provisional user.  [0119]: biometrics are used to re-verify. See also claim 3).
Claim 9: Dupray discloses authenticating by verifying is the identity of the consumer. ([0118]).
Claims 10 and 18: Dupray discloses blocking access to the determined sensitive data until the security requirement is satisfied. ([0116-0118]: challenge questions are provided and based on the answers being correct the user’s identity is verified and the user has provisional (i.e., restricted) access to the identity theft services that contain no additional non-public information until the user has been fully verified and the user is deemed a non-provisional user.)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of Middeljans in view of Gottlieb et al. (US Pub. No. 2008/0208752).
Claims 5 and 15:  Dupray/Middeljans does not explicitly disclose delayed billing.
Gottlieb, however, discloses delayed billing at [0064].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included delayed billing, as disclosed by Gottlieb in the system disclosed by Dupray/Middeljans, for the motivation of accounting for situations in which the content is not accessed (e.g., power surge, hardware failure, missing showing of content, etc.), thereby reducing charges to the account for content not accessed, stored, presented, etc. (Gottlieb; [0064]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of Middeljans in view of Redlich et al. (US Pub. No. 2009/0254572).
Claim 11: Dupray discloses alerts ([0118] and [0158]) and providing access to public data ([0117]) but does not disclose the use of sanitized data.
Redlich, however, discloses providing access to sanitized data until additional identification is provided that allows the use access based on his role and clearance level. ([0278]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included accessing sanitized data, as disclosed by Redlich in the system disclosed by Dupray/Middeljans, for the motivation of providing a method of enabling controlled release of data at all user, process and application levels. (Redlich; [0132]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
Wiser et al. (US Pat. 7,263,497): discloses using media vouchers for delivery receipt that uniquely identifies the media being purchased (i.e., specific stored product-delivery factors) (C5; L41-C6; L7 and C23; L55-65) 
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629